            Case 2:21-cv-00460-APG-NJK Document 5 Filed 03/23/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 STATE OF NEVADA,                                           Case No.: 2:21-cv-00460-APG-NJK

 4           Plaintiff                                              Order Remanding Case

 5 v.

 6 ARAH MUABA BEY,

 7           Defendant

 8          Defendant Arah Muaba Bey attempted to remove this traffic case from the Las Vegas

 9 Municipal Court. ECF No. 1. Federal district courts are courts of limited jurisdiction, deriving

10 their power to hear cases from specific congressional grants of jurisdiction. U.S. v. Sumner, 226

11 F.3d 1005, 1009 (9th Cir. 2000). A traffic citation in Las Vegas Municipal Court is based on

12 state law, so there is no federal question jurisdiction. See 28 U.S.C.§ 1331 (granting federal

13 district court jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of

14 the United States”).

15          Under 28 U.S.C. § 1332, federal district courts have original jurisdiction over civil

16 actions in diversity cases “where the matter in controversy exceeds the sum or value of $75,000”

17 and where the matter is between “citizens of different States.” There is no basis to conclude the

18 plaintiff is seeking more than $75,000 for a traffic ticket. Nor does there appear to be sufficient

19 diversity of citizenship.

20          To the extent Bey is asserting defenses or counterclaims for alleged constitutional

21 violations in the state court action, that does not give this court subject matter jurisdiction for

22 removal purposes. See Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 949

23 (9th Cir. 2009) (federal defense cannot support removal); Takeda v. Nw. Nat. Life Ins. Co., 765
           Case 2:21-cv-00460-APG-NJK Document 5 Filed 03/23/21 Page 2 of 2




 1 F.2d 815, 822 & n.9 (9th Cir. 1985) (“The federal question defendants raise in their

 2 counterclaims does not provide a basis for removal.”). I therefore remand this case to state court.

 3          I THEREFORE ORDER that this case is remanded to Las Vegas Municipal Court for

 4 all further proceedings. The clerk of court is instructed to close this case.

 5         DATED this 23rd day of March, 2021.

 6

 7
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
